 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 734 
In the House of Representatives, U. S.,

September 29, 2009
 
RESOLUTION 
Expressing the support for and honoring September 17, 2009 as Constitution Day. 
 
 
Whereas the Constitution of the United States was signed on September 17, 1787, by 39 delegates from 12 States;
Whereas the Constitution was subsequently ratified by each of the original 13 States;
Whereas the Constitution was drafted in order to form a more perfect Union, establish justice, insure domestic tranquility, provide for the common defense, promote the general welfare, and secure the blessings of liberty for the citizens of the United States;
Whereas the Constitution has provided the means and structure for this Nation and its citizens that is unparalleled by any other country;
Whereas the Constitution's contributions to the welfare of the human race reach far beyond the borders of the United States;
Whereas the House of Representatives continues to strive to preserve and strengthen the values and rights bestowed by the Constitution upon the United States and its citizens;
Whereas the Constitution is recognized by many to be the most significant and important document in history for establishing freedom and justice through democracy;
Whereas the Constitution deserves the recognition, respect, and reverence of all people in the United States;
Whereas every person in the United States should celebrate the freedom and responsibilities of the Constitution;
Whereas the preservation of such values and rights in the hearts and minds of United States citizens would be advanced by official recognition of the signing of the Constitution; and
Whereas September 17, 2009, is designated as Constitution Day: Now, therefore, be it 
 
That the House of Representatives— 
(1)expresses support for the goals and ideals of Constitution Day; and
(2)calls upon the people of the United States to observe the day with appropriate ceremonies and activities.
 
Lorraine C. Miller,Clerk.
